Citation Nr: 1106305	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  07-17 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disorder to include 
as secondary to service-connected right knee retropatellar pain 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 2003 to November 2003 
and from March 2004 to May 2005.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in January 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran has not 
been diagnosed with a back disability at any time during the 
pendency of his appeal.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back 
disorder have not been met.  38 C.F.R. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty 
on the United States Department of Veterans Affairs (VA) to 
notify and assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical or lay evidence, that 
is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, 
the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of the claim: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
upon receipt of an application for a service-connection claim, VA 
must review the information and the evidence presented with the 
claim and provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application including 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.

After careful review of the claims folder, the Board finds that 
an August 2005 letter satisfied the duty to notify provisions and 
it was provided to the Veteran prior to the initial decision by 
the AOJ.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Specifically, the letter advised the Veteran what information and 
evidence was needed to substantiate his service connection claim 
for back pain.  The letter requested that the Veteran provide 
enough information for the RO to request records from any sources 
of information and evidence identified by the Veteran, as well as 
what information and evidence would be obtained by VA, namely, 
records like medical records, employment records and records from 
other Federal agencies.  However, the notice provided did not 
address either the rating criteria or effective date provisions 
that are pertinent to the Veteran's claim.  Such error is 
harmless given that service connection is being denied, and hence 
no rating or effective date will be assigned with respect to the 
claimed disorder.  

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
claims file contains the Veteran's service treatment records, VA 
treatment records, a letter from the Veteran's private physical 
therapist and a VA examination report dated in November 2005.

The November 2005 VA examination report reflects that the 
examiner conducted a review of the Veteran's claims file in 
addition to obtaining an oral history from the Veteran and 
physically evaluating the Veteran.  The examiner discussed the 
relevant evidence of record.  Following the above, the examiner 
determined that the Veteran had a normal examination and x-ray 
and noted that the Veteran had low back arthralgia. As the 
Veteran did not have a disability, the examiner did not provide 
an etiology opinion.  Accordingly, the Board finds the November 
2005 VA examination is adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (VA must ensure that any 
VA examination undertaken during an appeal is adequate for rating 
purposes).  

Additionally, the claims file contains the Veteran's statements 
in support of his claim.  The Veteran has not identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence that has not been obtained.  The record also presents no 
basis for further development to create any additional evidence 
to be considered in connection with the matter currently under 
consideration.  

Under these circumstances, the Board finds that the Veteran is 
not prejudiced by appellate consideration of the claim on appeal 
at this juncture, without directing or accomplishing any 
additional notification and/or development action. 

II.  Merits of the Claim for Service Connection 

The Veteran filed a service connection claim for back pain in 
July 2005.  He contends that his back pain is related to his 
military service to include from driving in vehicles in Iraq and 
wearing a vest that dug into his lower back.  In the alternative, 
he contends that his low back disorder is secondary to his 
service-connected right knee disability.  

Service connection may be granted to a veteran for a disability 
resulting from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For 
the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may be granted 
for a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be presumed for certain chronic diseases 
that are manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be 
met by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  However, lay persons can provide an eyewitness 
account of a veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence 
concerning manifestations of a disease may form the basis for an 
award of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).  


The Veteran's service treatment records show that he reported 
that he had back pain during deployment and he currently had back 
pain in a Post Deployment Health Assessment form dated in 
February 2005.  Nonetheless, the Veteran's service treatment 
records do not show a diagnosis for any back disability.  

Even if a chronic disorder was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. 
§ 3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  The crucial inquiry, then, is 
whether the Veteran currently has a back disability related to 
in-service an injury, complaint or treatment.  For the reasons 
discussed below, the Board concludes he does not have a current 
disability.

The evidence shows that the Veteran sought treatment for back 
pain in July 2005.  He reported that he had mid back pain since 
he was in Iraq.  Physical examination revealed no tenderness to 
palpation over the spine, sacroiliac joints or paraspinous 
muscles.  The Veteran's back had a normal range of motion.  The 
physician noted the examination of the Veteran's back was 
unremarkable.  The Veteran was provided with a VA examination in 
November 2005.  Physical evaluation of the Veteran revealed a 
straight spine with no pain over the bony spine or paraspinal 
muscles.  The examiner noted that he did not observe any muscle 
spasms; however, the paraspinal muscles in the right lumbar 
region appeared to be tighter than on the left.  The Veteran had 
full range of motion of the lumbar spine; however, he 
demonstrated pain on flexion and extension.  X-rays of the spine 
were normal.  The examiner diagnosed the Veteran with low back 
arthralgia.  Arthralgia is defined as "pain in a joint."  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 152 (31st ed. 2007).  In 
light of such definition, the Board finds that the diagnosis of 
arthralgia is not competent evidence of a back disability.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding 
that pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted), appeal 
dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  The Board observes 
that the Veteran's post service treatment records document that 
the Veteran has back pain, but does not otherwise provide a 
diagnosis of a back disorder.  Furthermore, the record contains a 
letter from the Veteran's private physical therapist dated in May 
2006 noting that the Veteran had mid-thoracic pain, hypomobility 
of facet joints and muscle guarding.  Mid-thoracic pain, 
hypomobility of facet joints and muscle guarding are symptoms and 
the physical therapist did not provide a diagnosis of a back 
disorder related to the symptoms she described.  Accordingly, the 
medical evidence of record does not support a current diagnosis 
of the claimed disability.

The only evidence of record supporting a finding of a current 
diagnosis of a back disability consists of lay statements from 
the Veteran.  Lay persons can provide an eyewitness account of a 
Veteran's observable symptoms.  Caldwell, 1 Vet. App. at 469.  In 
this case, the Veteran is competent to report symptoms of pain in 
his back.  Nonetheless, he is not competent to report that he has 
a specific diagnosis of a back disability, because that 
assessment does not involve a simple diagnosis.  Therefore, the 
Veteran's statements that he has a back disorder have no 
probative value because he is not competent to offer medical 
opinions as to specific diagnoses that require special knowledge.  
Espiritu, 2 Vet. App. at 494-95.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence shows that the Veteran does not 
have a current diagnosis of a back disorder.  In order to be 
considered for service connection, a claimant must first have a 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists).  In the absence of diagnosis of a back disorder, service 
connection may not be granted for the claimed disability.  See 
also Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  As no 
diagnosis has been shown for the issue on appeal, the Board 
concludes that service connection for a back disorder is not 
warranted.  





							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a back disorder to include 
as secondary to service-connected right knee retropatellar pain 
syndrome is denied.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


